Citation Nr: 0700608	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  03-08 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan in which the RO denied the benefit sought 
on appeal.  The appellant, who had active service from June 
1968 to June 1971, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.  The Board remanded the case for further 
development in November 2004.  Subsequent to the completion 
of this development, the case was returned to the Board for 
further review.  

In an August 2005 decision, the Board denied the appellant's 
claim of entitlement to service connection for hypertension.  
The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
August 2006, the Court vacated and remanded the Board's 
August 2005 decision in light of a Joint Motion to Remand 
submitted by the parties. See August 2006 Joint Motion; 
August 2006 Court order.  As such, the appeal has been 
returned to the Board for compliance with the instructions 
set forth in the August 2006 Joint Motion to Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

A review of the record with respect to the issue of 
entitlement to service connection for hypertension discloses 
a need for further development prior to final appellate 
review.  In this regard, the Board observes that it 
determined in a November 2004 decision that the appellant 
should be afforded a new VA medical examination in light of a 
January 2002 VA examination report that was ambiguous as to 
whether the appellant's hypertension was etiologically 
related to the appellant's service-connected diabetes 
mellitus. See November 2004 decision, pgs. 2-4.  Such an 
examination was performed in February 2005.  Afterwards, the 
RO affirmed its decision to deny service connection for 
hypertension in a Supplemental Statement of the Case dated in 
April 2005.  Thereafter, the RO referred the appeal to the 
Board, which issued a decision denying service connection for 
hypertension in August 2005.  

However, in an August 2006 Joint Motion to Remand, VA's 
General Counsel and the appellant argued that the Board erred 
in issuing its August 2005 decision on the basis that the 
February 2005 VA examination report was insufficient for 
rating purposes.  Specifically, the parties argued that the 
February 2005 examiner offered (1) a conclusory opinion that 
did not include comments or other medical evidence of record 
and (2) did not provide a clear rationale for the examiner's 
opinion as requested in the Board's November 2004 remand 
instructions.  As such, the parties requested that the case 
be remanded to the Board for compliance with the November 
2004 remand examination instructions. See Stegall v. West, 11 
Vet. App. 268 (1998) (holding "that a remand by this Court or 
the Board confers on the appellant or other claimant, as a 
matter of law, a right to compliance with the remand 
orders").  

In its August 2006 order, the Court granted the August 2006 
Joint Motion to Remand and ordered that the Board comply with 
the instructions set forth therein.  Therefore, in compliance 
with the Court's August 2006 order, the Board remands this 
case to the RO for the purpose of referring the appellant's 
claims file back to February 2005 VA examiner for fulfillment 
of the Board's November 2004 examination instructions.  	

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed, including the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107. See also 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

2.  The RO should refer the appellant's 
claims file to the examiner who performed 
the appellant's February 2005 examination 
(if available), or another appropriately 
qualified examiner, to obtain 
clarification of the February 2005 
examination report.  As provided 
previously in the November 2004 Board 
decision, the examiner should provide an 
opinion and comments as to whether the 
appellant's hypertension is causally or 
etiologically related to his service-
connected diabetes after reviewing all 
pertinent records associated with the 
claims file, particularly the report of 
the January 2002 VA examination, the 
December 2002 statement from D. Hindy, 
M.D., and the article from the National 
Institute of Health titled "Hypertension 
in Diabetes".  In addition, the examiner 
should offer comments and an opinion as 
to whether the severity of the 
appellant's hypertension is increased or 
the disability chronically worsened as a 
result of the service-connected diabetes 
mellitus.  The examiner should provide a 
clear rationale for all opinions 
expressed and provide a discussion of the 
facts and medical principles involved in 
formulating the opinions.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).



